IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: The Nomination Petitions of     :
Daniel B. Smith, Jr. as a Democratic   :
Candidate for State Representative     :
in the 12th Legislative District       : No. 138 M.D. 2018
                                       :
Petition of: Rizwan Mahmood and        :
Kevin R. Costello                      :


                                       ORDER


            AND NOW, this 9th day of April, 2018, it is ORDERED that the above-
captioned Memorandum Opinion filed March 29, 2018, shall be designated
OPINION and shall be reported.



                                       ________________________________
                                       PATRICIA A. McCULLOUGH, Judge